Case 7:13-cr-00009-MFU Document 148 Filed 07/01/20 Page 1 of 13 Pageid#: 1027




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                           ROANOKE DIVISION

 UNITED STATES OF AMERICA                     )
                                              )
                                              )   Criminal Action No. 7:13-cr-09
 v.                                           )
                                              )
 PAUL TRAXEL,                                 )   By: Michael F. Urbanski
                                              )   Chief United States District Judge
        Defendant                             )

                              MEMORANDUM OPINION

       On April 30, 2019, defendant Paul Traxel filed a motion to vacate his conviction and

sentence pursuant to 28 U.S.C. § 2255. ECF No. 131. The government filed a motion to

dismiss Traxel’s petition on July 29, 2019, ECF No. 142, to which Traxel responded on

September 30, 2019. For the reasons stated below, the court will GRANT the government’s

motion and DISMISS Traxel’s petition.

                                    I. BACKGROUND

       On January 24, 2013, Traxel was indicted on five counts of distributing controlled

substances and four firearm counts following a months-long investigation into his drug

distribution activities. ECF No. 19. On November 4, 2013, Traxel entered into a Rule

11(c)(1)(C) plea agreement in which he agreed to plead guilty to two counts of distributing a

mixture or substance containing a detectable amount of 1,4 Butanediol, a controlled substance

analog, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C) (Counts 3 and 6); and one count

of possessing a firearm in furtherance of a drug trafficking crime and using and carrying a

firearm during and in relation to a drug trafficking crime, in violation of 18 U.S.C. § 924(c)

(Count 8). He pled guilty the same day. ECF Nos. 70, 71, 72.
Case 7:13-cr-00009-MFU Document 148 Filed 07/01/20 Page 2 of 13 Pageid#: 1028




        On March 10, 2014, Traxel was sentenced to 60 months each on Counts 3 and 6, to

run concurrently, and to 60 months on Count 8, to run consecutively. The remaining counts

were dismissed. ECF No. 79 at 2. On December 17, 2018, Traxel moved to reduce his

sentence under Hughes v. United States, 138 S.Ct. 1765 (2018). ECF Nos. 122, 126. The court

granted his motion on April 3, 2019 and reduced Traxel’s sentence to 108 months, consisting

of 48 months on Counts 3 and 6 to run concurrently and 60 months on Count 8 to run

consecutively. ECF No. 129.

        Traxel’s § 2255 motion is based on the participation of Officer Craig Frye in the

investigation that led to the charges filed against him. In April 2018, four years after Traxel

was convicted and sentenced, the government filed a motion seeking disclosure of grand jury

materials and potential impeachment materials regarding Officer Frye. The court granted the

motion on May 16, 2018. ECF No. 114. Traxel’s motion recounts much of the information

disclosed about Frye, as does the government’s motion to dismiss.

        The complaints about Officer Frye included concerns over not following proper

procedures and protocols for handling informants and drug information, making disrespectful

and offensive comments about women and minority groups, making false statements in court

proceedings, and not reporting expunged arrest and charge information. Based on this claimed

misconduct, a Roanoke County Assistant Commonwealth’s Attorney decided not to sponsor

Frye’s testimony in any further cases unless the testimony was corroborated by other evidence.

Also, the United States Attorney determined that Frye would no longer be permitted to testify

as a government witness. None of the undisclosed claimed misconduct was related to Traxel’s

case.


                                              2
Case 7:13-cr-00009-MFU Document 148 Filed 07/01/20 Page 3 of 13 Pageid#: 1029




       Given the above revelations about Frye, Traxel argues that he should be allowed to

withdraw his guilty plea on the charges brought against him. He claims that Frye played a

critical role in securing the charges and asserts that he would not have pled guilty had he

known about the information bearing on Frye’s credibility. However, a review of the record

indicates that while Frye was involved in the investigation, he was never the only officer

working on the case and that, as described below, his actions were overseen by multiple

officers.

       In 2011, agents working for the Bureau of Alcohol, Tobacco, Firearms, and Explosives

(ATF) began their investigation into Traxel’s drug distribution activities. PSR, ECF No. 125

at ¶ 4. From August 8, 2011 through November 1, 2012, Traxel participated in six controlled

buys of drugs. Frye was a Task Force Officer (TFO) with the ATF and participated in some

of the buys.

       On August 8, 2011, Traxel met a confidential informant (CI) and sold the CI two

bottles of testosterone cypionate for $380. Testosterone cypionate, an anabolic steroid, is a

synthetic version of the naturally produced testosterone hormone and is a schedule III drug.

PSR, ECF No. 125 at ¶ 4, 5. ATF Roanoke Special Agent Keith Teehan supervised the CI

during the controlled buy, and searched him for currency, contraband, and firearms. Frye gave

the CI $400 in official government funds and equipped the CI with a wireless transmitter. The

buy was monitored by Frye, ATF agents Mike Maddy and Sandy Hines, and Special Agent

Chris Cummings, both visually and via the wire transmitter. Frye confirmed that Traxel was

the person who sold the drugs to the CI. Rep’t of Investigation prepared by Keith Teehan,




                                             3
Case 7:13-cr-00009-MFU Document 148 Filed 07/01/20 Page 4 of 13 Pageid#: 1030




ECF No. 142-1. Count 1 of the indictment was based on this buy but was dismissed as part

of the plea agreement. Indictment, ECF No. 19 at 1; Plea Agrm’t, ECF No. 71 at 1-2.

       On January 6, 2012, Traxel met the CI in Norfolk, Virginia and sold the CI six 25

milliliter bottles of steroids and a plastic bottle containing 135.7 grams of liquid containing 1,4

Butanediol, a recreational drug that is considered a controlled substance analog of gama-

hydroxybutric acid (GHB), which acts as an intoxicant and has been labeled a “date rape”

drug. The steroids were identified as testosterone enanthate, which is an anabolic steroid and

Schedule III drug, and trenbolone enanthate, a steroid and Schedule III drug. PSR, ECF No.

125 at ¶ 4, 6. Frye was involved in this buy, but it did not form the basis of any of the charges

against Traxel, presumably because it was alleged to have occurred in another jurisdiction.

       On June 15, 2012, Frye supervised the CI during a controlled buy of GHB from Traxel.

Frye was assisted by Special Agent Tom Gallagher, Roanoke Police Officers Mike Maddy, Bill

Fike, Chris Atkins, Kelly Jennings, and Michael Nedd. Frye and Gallagher met with the CI

prior to the buy and Frye searched the CI for currency, contraband, and firearms and then

equipped the CI with a wireless transmitter which contained a digital recorder. Other officers

searched the CI’s vehicle for the same items and equipped the vehicle with a repeater. Frye

gave the CI $3,000 in government funds to complete the transaction. After negotiations

between Traxel and the CI via text, the CI met with Traxel and obtained a gallon of clear

liquid, later determined to be GHB, in exchange for the $3,000 in government funds.

Gallagher, Atkins, Fike, and Nedd were already at the meeting location when the CI arrived,

and Frye, Maddy, and Jennings followed the CI to the meeting location. After the buy, the CI

released the gallon container to Frye who maintained care and custody of it until it was secured


                                                4
Case 7:13-cr-00009-MFU Document 148 Filed 07/01/20 Page 5 of 13 Pageid#: 1031




in a temporary locker at the ATF Roanoke, Virginia field office, as witnessed by Agent

Gallagher. Rep’t of Investigation prepared by Frye, ECF No. 142-2. Count 2 of the indictment

was based on this buy but was dismissed as part of the plea agreement. Indictment, ECF No.

19 at 1. Plea Agrm’t, ECF No. 71 at 1-2.

       On July 18, 2012, Teehan supervised the CI during a controlled purchase of 2 gallons

of GHB and a firearm from Traxel. Teehan was assisted by ATF agents Mike Cilento, Craig

Chillcott, Special Agent Chris Cummings, Investigator Chris Crawford, Gallagher, and Hines.

Frye is not listed in the report as participating in this buy. Rep’t of Investigation, ECF No.

142-3. Counts 3, 4, and 5 were based on this buy. Counts 4 and 5 were dismissed and Traxel

pled guilty to Count 3. Indictment, ECF No. 19 at 2-3; Plea Agrm’t, ECF No. 71 at 1-2.

       On July 26, 2012, Teehan supervised the CI during a controlled buy of two gallons of

GHB and a firearm from Traxel. Teehan was assisted by Cilento, Gallagher, ATF Special

Agents Billy Cunningham, Doug Moore, Hines, Chillcott, Cummings, and Frye. Frye

participated in the buy by searching the CI’s vehicle and equipping the CI with a wireless

transmitter which contained digital recorders. At the buy location, Traxel exchanged the

suspected GHB and a firearm for $3,500 in government funds. All participating law

enforcement officers monitored the exchange both visually and via the wire transmitter and

audio recordings of the transaction were made on the digital recorder possessed by the CI.

After the transaction, Frye recovered the wire transmitter and digital recorder from the CI and

searched him with negative results. The CI told Frye that Traxel had approximately one gallon

of suspected GHB remaining in the rear of the vehicle. Rep’t of Investigation, prepared by

Keith Teehan, ECF No. 142-4. Counts 6, 7, and 8 were based on this buy. Count 7 was


                                              5
Case 7:13-cr-00009-MFU Document 148 Filed 07/01/20 Page 6 of 13 Pageid#: 1032




dismissed and Traxel pled guilty to Counts 6 and 8. Indictment, ECF No. 19 at 3-4. Plea

Agrm’t, ECF No. 71 at 1-2.

        On November 2, 2012, Teehan supervised the CI during the controlled purchase of

100 ecstasy pills from one of Traxel’s associates. There is no mention of Frye in the incident

report related to this controlled buy. Rep’t of Investigation prepared by Keith Teehan, ECF

No. 142-5. Count 9 was based on this buy and was dismissed as part of the plea agreement.

Indictment, ECF No. 19 at 4; Plea Agrm’t, ECF No. 71 at 1-2.

        On December 21, 2012, Agent Cilento swore out a complaint against Traxel and Traxel

was arrested on December 27, 2012. ECF No. 1, 3. On January 24, 2013, Traxel was indicted

on the drug and firearm counts. On January 23, 2013, the day before his arrest, Traxel met

with ATF officers in Roanoke for a proffer-style interview with counsel and Assistant United

States Attorney Donald Wolthuis present. Agents Frye and Teehan conducted the interview.

Traxel gave details about his and others’ drug activities and explained how he had come to

possess the firearm. Mot., ECF No. 131 at 5.

        On January 31, 2013, Traxel again met at the ATF office to give another proffer.

Counsel for Traxel was present, as were Wolthuis, and agents Frye, Teehan, and Cunningham.

Traxel provided more information about his and others’ drug activities.

        On May 30, 2013, Traxel again met with his own counsel and Wolthuis. It is unknown

which agents participated in the interview. Traxel provided more information about drug

activities.

        Traxel argues that he should be allowed to withdraw his guilty plea on all the charges

because had he known about Frye’s credibility issues, he would have challenged the controlled


                                               6
Case 7:13-cr-00009-MFU Document 148 Filed 07/01/20 Page 7 of 13 Pageid#: 1033




buys of guns and drugs that were the centerpiece of the case against him. He asserts that he

did not look behind the reports that detailed Frye’s involvement because he assumed that Frye

was a professional law enforcement officer committed to even-handedly enforcing the law.

Traxel does not describe any particular actions taken by Frye in the investigation of his case

and asserts only that he would have challenged Frye’s credibility.

                                      II. DISCUSSION

A. 28 U.S.C. § 2255

       To state a viable claim for relief under § 2255, a petitioner must prove: (1) that his

sentence was “imposed in violation of the Constitution or laws of the United States;” (2) that

“the court was without jurisdiction to impose such a sentence;” or (3) that “the sentence was

in excess of the maximum authorized by law, or is otherwise subject to collateral attack.” 28

U.S.C. § 2255(a). If a petition alleges a sentencing error that is neither constitutional nor

jurisdictional, “a district court lacks authority to review it unless it amounts to a fundamental

defect which inherently results in a complete miscarriage of justice.” United States v. Foote,

784 F.3d 931, 936 (4th Cir. 2015) (quoting Davis v. United States, 417 U.S. 333, 346 (1974)).

A petitioner collaterally attacking his conviction or sentence via a § 2255 petition bears the

burden of showing by a preponderance of evidence that he is entitled to relief. White v. United

States, 352 F.Supp.2d 684, 687 (E.D. Va. 2004) (citing Miller v. United States, 261 F.2d 546

(4th Cir. 1958), and Vanater v. Boles, 377 F.2d 898, 900 (4th Cir. 1967)).

B. Standard of Review

       “The Federal Rules of Civil Procedure and the Federal Rules of Criminal Procedure,

to the extent that they are not inconsistent with any statutory provisions, or the [§ 2255 Rules],


                                                7
Case 7:13-cr-00009-MFU Document 148 Filed 07/01/20 Page 8 of 13 Pageid#: 1034




may be applied to” § 2255 proceedings. Rules Governing Section 2255 Proceedings, Rule 12.

The court may dismiss a § 2255 motion without a hearing when the motion, any attached

exhibits, and the record of prior proceedings conclusively show that the moving party is not

entitled to relief. United States v. Renrick, No. 6:11-CR-00338-JMC-16, 2019 WL 4140934, *2

(D.S.C. Aug. 30, 2019) (citing 28 U.S.C. § 2255(b)).

       “When the district court denies § 2255 relief without an evidentiary hearing, the nature

of the court's ruling is akin to a ruling on a motion for summary judgment.” United States v.

Poindexter, 492 F.3d 263, 267 (4th Cir. 2007). The court does not weigh the evidence but

reviews the facts in the light most favorable to the petitioner and determines whether there is

a genuine issue of fact. Lewis v. United States, No. 4:12-CR-00068-FL-2, 2015 WL 2401514,

at *3 (E.D.N.C. May 20, 2015) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249

(1986)). “Permissible inferences must still be within the range of reasonable probability, ... and

it is the duty of the court to [grant summary judgment] when the necessary inference is so

tenuous that it rests merely upon speculation and conjecture.” Id. (citing Lovelace v. Sherwin–

Williams Co., 681 F.2d 230, 241 (4th Cir. 1982) (quotations omitted)).

C. Guilty Plea

       “[A] guilty plea is a grave and solemn act to be accepted only with care and

discernment.” Brady v. United States, 397 U.S. 742, 748 (1970). Because guilty pleas waive the

constitutional right to a trial, they “not only must be voluntary but must be knowing, intelligent

acts done with sufficient awareness of the relevant circumstances and likely consequences.”

Id. “The longstanding test for determining the validity of a guilty plea is ‘whether the plea

represents a voluntary and intelligent choice among the alternative courses of action open to


                                                8
Case 7:13-cr-00009-MFU Document 148 Filed 07/01/20 Page 9 of 13 Pageid#: 1035




the defendant.’” Hill v. Lockhart, 474 U.S. 52, 56 (1985) (quoting North Carolina v. Alford,

400 U.S. 25, 31 (1970)). Thus, to withdraw a guilty plea as involuntary, a defendant must show

“(1) ‘some egregiously impermissible conduct (say, threats, blatant misrepresentations, or

untoward blandishments by government agents) antedated the entry of his plea’ and (2) ‘the

misconduct influenced his decision to plead guilty or, put another way, that it was material to

that choice.’” United States v. Fisher, 711 F.3d 460, 465 (4th Cir. 2013) (quoting Ferrara v.

United States, 456 F.3d 278, 290 (1st Cir. 2006)).

       (1) Impermissible Conduct

       Traxel has not provided any link between Frye’s claimed undisclosed misconduct and

the drug and firearm charge to which Traxel pled guilty. Without doing so, he cannot show

that he is entitled to relief. See, e.g., Lewis, 2015 WL 2401514 at *8-9 (denying defendant’s

motion where an officer’s falsification of an affidavit in a different case lacked any connection

to the defendant’s case).

       In United States v. Robinson, 627 F.3d 941, 949 (4th Cir. 2010), a defendant was tried

and later discovered that officers who testified in his trial had engaged in misconduct in other

trials. The defendant argued that he was entitled to a new trial, but the court denied relief,

reasoning that “the officers’ misconduct, while serious, did not relate to Robinson’s case or to

the truth-finding function of the criminal proceeding. We thus reiterate our reluctance to order

retrials because of subsequently discovered impeachment evidence.” See also Runyon v.

United States, 228 F.Supp.3d 569, 590-592 (E.D. Va. Jan. 19, 2017), appeal filed No. 17-5 (4th

Cir. Aug. 21, 2017) (finding petitioner failed to state a claim for ineffective assistance of

counsel when he alleged that his attorney hired an investigator who later was found to have


                                               9
Case 7:13-cr-00009-MFU Document 148 Filed 07/01/20 Page 10 of 13 Pageid#: 1036




 engaged in a bribery scheme because petitioner could only theorize that the investigator may

 have filed a false report or taken a bribe, but could show no evidence of dishonesty in his own

 case); and Basham v. United States, 109 F.Supp.3d 753, 863-864 (D.S.C. 2013) (finding that

 newly discovered evidence that showed that sheriff who testified against defendant was later

 convicted of corruption and obstruction of justice did not serve as basis for new trial where

 sheriff was one of eighty-nine witnesses who testified against defendant, his testimony was not

 critical to the prosecution, and the other evidence against the defendant was overwhelming).

        In Traxel’s case, he argues that because Frye gave false answers to Giglio questions

 prior to his deception being discovered in 2017, he “[s]urely was asked the same Giglio

 questions before April 2017 and presumably gave the same false answers—something

 discovery in this case should reveal.” ECF No. 131 at 10-11. However, this assertion is mere

 speculation and insufficient to state a claim for relief under § 2255. See Smith v. United States,

 No. 5:15-CR-51-BR, No. 5:18-CV-499-BR, 2020 WL 1865852, *1 (E.D.N.C. 2020) (citing

 Houck v. Substituted Tr. Servs., Inc., 791 F.3d 473, 484 (4th Cir. 2015)) (noting that to survive

 a motion to dismiss, petitioner must raise a right to relief above the speculative level); and

 Uzenski v. United States, No. 4:02-CR-26-H, 2008 WL 11422585 (E.D.N.C. 2008) (dismissing

 § 2255 claim as speculative after noting that “[a]lthough petitioner argues that the evidence

 may have been tampered with, there is no indication that any tampering actually occurred.”)

        Traxel points to no action taken by Frye that could be described as “impermissible

 conduct” as contemplated by Fisher. In that case, an officer gave false testimony in support

 of a search warrant. During the ensuing search, officers discovered the evidence that formed

 the basis of the charge against the defendant. The district court acknowledged that if the


                                                10
Case 7:13-cr-00009-MFU Document 148 Filed 07/01/20 Page 11 of 13 Pageid#: 1037




 defendant had known of the officer’s false testimony and had challenged the search, “there

 likely would have been no prosecution at all.” Fisher, 711 F.3d at 467. The court described

 the officer’s conduct as “gross police misconduct [which] goes to the heart of the prosecution’s

 case.” Id. at 466.

        Nothing similar happened in Traxel’s case. Traxel does not allege that Frye gave false

 testimony or made a false report. Frye did not make “unfulfilled or unfulfillable promises” to

 induce a guilty plea. Fisher, 711 F.3d at 465 (quoting Brady, 397 U.S. at 755). Nor did he make

 plain and inexcusable misrepresentations not anchored to any permissible litigation strategy.

 Id. (citing Ferrara, 456 F.3d at 293). Nor did he threaten, promise to discontinue improper

 harassment, misrepresent the circumstances, or bribe Traxel to induce his plea. See Brady, 397

 U.S. at 755. Traxel described no action by Frye that could be described as “egregious,”

 “extraordinary,” or “highly uncommon” misconduct that goes “to the heart of the

 prosecution’s case.” Fisher, 711 F.3d at 466. Accordingly, because Traxel points to no actions

 taken by Frye that could be described as inexcusable conduct, he cannot satisfy the first part

 of the test for showing that his plea was involuntary.

        (2) Materiality

        Even if Traxel could identify impermissible conduct that satisfied the first prong of

 Fisher, the court finds that Frye’s conduct was not material to Traxel’s decision to plead guilty.

 To meet the materiality prong, a defendant must show “a reasonable probability that, but for

 the misconduct, he would not have pleaded guilty and would have insisted on going to trial.”

 Fisher, 711 F.3d at 467 (quoting Ferrara, 456 F.3d at 294). But a defendant may not satisfy this




                                                11
Case 7:13-cr-00009-MFU Document 148 Filed 07/01/20 Page 12 of 13 Pageid#: 1038




 prong merely by stating that his decision would have been different. Rather, courts are to

 employ an “objective approach to determining reasonable probability.” Id.

        A defendant’s decision to plead guilty is often “heavily influenced by the defendant’s

 appraisal of the prosecution’s case against him and by the apparent likelihood of securing

 leniency should a guilty plea be offered and accepted.” Id. at 466. Frye’s involvement in the

 investigation that led to two of the three counts to which Traxel pled guilty was limited to

 searching the CI’s vehicle and equipping the CI with a wireless transmitter. After the

 transaction, Frye recovered the transmitter and digital recorders from the CI and searched him

 with negative results. During the transaction, the CI was supervised by Agent Teehan and

 Teehan was assisted by seven agents in addition to Frye. The exchange was monitored by all

 the participating law enforcement officers both visually and via the transmitter. In addition,

 audio recordings of the transaction were made. Thus, if Traxel had known about Frye’s

 misconduct in other cases and believed he could challenge it at trial, he still faced the testimony

 of seven other law enforcement officers and a digital recording of the transaction involving

 the GHB and firearm.

        Traxel faced a minimum sentence of 346 months and a maximum term of life had he

 gone to trial and been convicted on all counts. PSR, ECF No. 125 at ¶ ¶ 51-53. Entering into

 the plea agreement led to a sentence of 120 months. Given the other evidence against him and

 the lengthy sentence he faced had he gone to trial, the court does not find that it is objectively

 reasonable to conclude that had Traxel known of Frye’s misconduct that he would have

 chosen to go to trial rather than plead guilty.

 D. Evidentiary Hearing


                                                   12
Case 7:13-cr-00009-MFU Document 148 Filed 07/01/20 Page 13 of 13 Pageid#: 1039




        Finally, although Traxel did not request an evidentiary hearing, the court has examined

 the record and concluded that Traxel has not alleged facts to indicate the necessity for an

 evidentiary hearing. See 28 U.S.C. § 2255(b) (providing that a court need not grant a hearing

 on a § 2255 motion if the “motion and the files and records of the case conclusively show that

 the prisoner is entitled to no relief”); see also Jones v. Polk, 401 F.3d 257, 269 (4th Cir. 2005)

 (quoting Fullwood v. Lee, 290 F.3d 663, 681 & n. 7 (4th Cir. 2002)) (“[A] federal habeas court

 ‘is permitted to hold [an evidentiary] hearing only if the petitioner alleges additional facts that,

 if true, would entitle him to relief.’ . . . Thus, an evidentiary hearing is an instrument to test the

 truth of facts already alleged in the habeas petition.”)




                                       III. CONCLUSION

        Finding that the allegations in Traxel’s complaint, taken in the light most favorable to

 him, do not warrant withdrawal of his guilty plea, the court GRANTS the government’s

 motion to dismiss, ECF No. 142, and DISMISSES Traxel’s § 2255 petition, ECF No. 131.

 Because Traxel has failed to make a substantial showing of the denial of a constitutional right

 as required by 28 U.S.C. § 2253(c) and Slack v. McDaniel, 529 U.S. 473, 484 (2000), a certificate

 of appealability is DENIED.

        An appropriate order will be entered.

                                                Entered: June 30, 2020
                                                                     Mike Urbanski
                                                                     cn=Mike Urbanski, o=US Courts,
                                                                     ou=Western District of Virginia,
                                                                     email=mikeu@vawd.uscourts.gov, c=US
                                                                     2020.06.30 17:40:43 -04'00'

                                                Michael F. Urbanski
                                                Chief United States District Judge

                                                  13
